Title: To John Adams from William Temple Franklin, 13 October 1790
From: Franklin, William Temple
To: Adams, John



Sir,
Philadelphia, 13 Oct. 1790.

Permit me to inform your Excellency, that in consequence of pressing Letters from my Friends in England and France, urging me to go over immediately with my Grandfathers Papers, in order to derive that Advantage in the Publication of them, which, they say, delay would diminish;—& having likewise some other private Business to transact; I have concluded to go in the Pigou, which will sail for London the latter end of this Month.—It will give me great Pleasure, Sir, to be honor’d with yours & your Ladys Commands for that City, or Paris; whither I propose going sometime in January: And if during my stay in Europe I can in anyway be useful to your Excellency, I beg you will command me freely, & be assur’d that I shall at all times be happy to prove to you my Gratitude for past Favors, and how sincerely I am, / Sir, / Your Excellency’s /most obedient and / faithful humble Sert.

W. T. FranklinMy best Compliments to your Son.—